Citation Nr: 1235850	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-07 624	)	DATE
	)


Received from the decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs improved pension benefits in the amount of $41,137.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Committee on Waivers and Compromises (Committee) at the Milwaukee, Wisconsin RO.  In May 2009, the Veteran testified before the undersigned at a video hearing.  A transcript of the hearing is associated with the claims file.  

This case was denied by the Board in an August 2009 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In May 2010, a Joint Motion for Remand was filed and granted by the Court.  In September 2010 and November 2011, the Board remanded the case to the RO for additional development.  A partial waiver if overpayment was subsequently granted in July 2012.


FINDING OF FACT

On August 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on August 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


